Citation Nr: 0841128	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-02 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for residuals of a 
traumatic head injury, claimed to include dizziness, vision 
problems, and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah (RO).  

In that decision the RO denied service connection for 
traumatic head injury with vision problem and dizziness, on 
the basis that new and material evidence had not been 
submitted since a prior final rating decision.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

In March 2006, the Board remanded the case to the RO in order 
to provide the veteran a hearing she requested.  The veteran 
thereafter testified at a video-conference hearing before the 
undersigned in April 2006.

In the introduction of a November 2006 decision by the Board, 
the Board reopened the veteran's claim as to the issue on 
appeal, and remanded the case to the RO for further 
development.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is submitted by or on behalf of the 
appellant).  Therefore at this time the correct issue is that 
listed on page one above.
 
FINDING OF FACT

The  preponderance of the evidence is against a finding: that 
any chronic residuals  of a traumatic head injury, claimed to 
include dizziness, vision problems, and headaches, were 
present in service; that the veteran has any current 
residuals of a traumatic head injury in service; and that any 
chronic diseases of brain hemorrhage, brain thrombosis, 
cardiovascular-renal disease, including hypertension, or 
other organic diseases of the nervous system, manifested to a 
compensable degree within a year following separation from 
active duty.


CONCLUSION OF LAW

There are no residuals of traumatic head injury incurred in 
or aggravated during military service.  38 U.S.C.A. §§  1101, 
1110, 1116, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's long-standing duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim were amended in 2000 by The Veterans 
Claims Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), amended. 38 U.S.C.A. § 
5103(a) requires that after the initial claim for benefits 
has been filed and before the initial decision, a generic 
notice is given that addresses the notice required regarding 
the original claim.

The current appeal arises from a July 2004 rating decision in 
which the RO essentially declined to reopen a claim denied in 
a prior final decision, on the basis that new and material 
evidence had not been submitted.  The VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. The appellant must also be notified 
of what constitutes both "new" and "material" evidence to 
reopen the previously denied claim.  See Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. Mar. 31, 2006).

In the present case, the initial claim was actually a request 
to reopen a claim denied in a prior final rating decision.  
In a November 2006 Board decision, the Board reopened that 
claim based on a finding that new and material evidence had 
been submitted, granting the veteran's claim to that extent.  
Because the Board has granted the initial claim to the extent 
of reopening the previously final decision on the matter, any 
deficiency under VCAA as to the initial "new and material 
evidence" claim, is not prejudicial to the veteran.

The statutory notice required by the VCAA is only part of the 
system of notice required and provided in the overall VA 
claim adjudication process. See Wilson v. Mansfield, No. 07- 
7099 (Fed. Cir. October 15, 2007); Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  

As is the case here, the initial decision on a claim can 
change the nature of the claim on appeal, requiring different 
types of information necessary to substantiate the claim as 
changed by the initial decision.  The rules for providing the 
generic notice required prior to the initial decision do not 
apply after the initial decision, because other rules then 
take precedence and apply throughout the remainder of the 
claim adjudication process.  After the initial decision, 
other forms of notice, tailored to the specific nature of the 
appealed claim, are required and provided in other documents 
such as the rating decision itself, the statement of the 
case, and any supplemental statements of the case.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Here, VA notified the veteran of required notice regarding 
reopening of claims in a letter dated in April 2004, before 
the initial rating decision declining to reopen the claim.  
In other letters dated in October 2003, August 2005, March 
2006, and November 2006, VA notified the veteran of required 
notice regarding the issue of entitlement to service 
connection.  By way of these letters, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain. VA has 
fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claims, and by affording VA examinations.  The RO notified 
the veteran as to how disability ratings and effective dates 
are assigned. After the RO provided all required notice, the 
RO readjudicated the appealed claim in several supplemental 
statements of the case.

Even if the appellant did not receive full notice prior to 
the initial decision, after pertinent notice was provided, 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim. The claimant 
was provided the opportunity to present pertinent evidence.  
In conclusion, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication. The Board finds that the 
matters decided below may be addressed at this time, without 
further remand, because there were no prejudicial errors in 
notification, and because the veteran has been provided all 
the information necessary to allow a reasonable person to 
substantiate these claims.
  
II.  Analysis

The veteran claims entitlement to service connection for 
residuals of a traumatic head injury, claimed to include 
dizziness, vision problems, and headaches.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2008).  

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Certain chronic diseases, including brain hemorrhage, brain 
thrombosis, cardiovascular-renal disease, including 
hypertension, and "other" organic diseases of the nervous 
system, may be presumed to have been incurred during service 
if they become manifested to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2008).
  
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and she does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2008).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Service medical records include the report of medical history 
dated in June 1966 at the time of enlistment.  The veteran 
reported having or having had trouble with frequent or severe 
headaches, and with car sickness.  On examination, the 
evaluation was normal for all systems except heart, with an 
explanation that there was a functional heart murmur.

During a September 1967 examination, the veteran reported 
that she had had some history of motion sickness when riding 
in automobiles, and that she wore contact lenses for 
defective vision.  On examination, the examiner made findings 
of defective vision correctable to 20/20.  Clinical 
evaluation was normal for all relevant systems.

Service medical records show that on December 22, 1968, the 
veteran was treated for a laceration of the forehead on the 
left side.  She received sutures at that time in treatment of 
the injury.  A radiographic report at that time shows that a 
skull series examination was within normal limits.  There are 
no subsequent service treatment records showing complaints or 
treatment or otherwise referable to the claimed residuals.

The report of medical history at the time of the veteran's 
March 1969 examination for ETS (expiration of term of 
service) shows that the veteran reported a medical history 
that she had had frequent or severe headache, eye trouble, a 
history of head injury, and had worn glasses or contact 
lenses.  She also reported that she had had motion sickness.  
She reported that she had not had dizziness or fainting 
spells, loss of memory or amnesia, or periods of 
unconsciousness.  She further explained that she had had 
infrequent severe headaches and eye trouble connected with 
glasses.  She reported that she had had a head injury 
resulting in a 1.5 inch laceration on the left forehead.  She 
reported that she had been in the hospital for one week at 
Christmas.

The report of the March 1969 ETS examination shows that on 
examination there was a 1.5 inch transverse scar on the left 
forehead.  Clinical evaluation was normal for vascular system 
and neurologic system.  The examiner noted abnormal 
ophthalmoscopic examination findings including distant 
vision, which was corrected to 20/20 bilaterally. 

The post-service medical records on file include VA and 
private medical records dated from June 2001 to June 2008.  
As first shown in private treatment records of June 2001, the 
earlier medical records show that the veteran had known 
hypertension and was on medication for that disorder.  

A January 2002 private treatment record shows that the 
veteran had been involved in a motor vehicle accident two 
months before with no loss of consciousness at that time, but 
she had been transported by ambulance to a medical center for 
acquired injuries in the shoulder, neck, back, and knees.  
During the January 2002 treatment visit she was assessed with 
arthralgia/myalgia.  

In May 2002 the veteran was seen for treatment after she had 
passed out a week before while in a parking lot.  She had 
felt hungry and dizzy before the episode. When she came to, 
she could not remember her phone number or how to get home.  
She had had no further spells since then.  The private 
medical record of that treatment contains an assessment of 
syncope.  The treatment provider opined that it seemed to be 
like a transient ischemic attack.  

A June 2002 private treatment report shows that the veteran 
was seen after having extreme dizziness for the last two 
days.  That report contains a past medical history list of 
conditions that included hypertension, "nerve problems", 
stroke times two causing left side paralysis, difficulty 
writing, and memory loss.  The veteran told the treatment 
provider that these symptoms had resolved; and that the 
strokes occurred in 1991 and 1995.  

In pertinent part, the report includes an assessment of 
hypertensive urgency and presyncope; history of hypertension; 
history of cerebrovascular accident; and history of 
hypocholesterolemia.  The plan for the veteran's treatment 
included that she be evaluated for "possible TBA or 
transient ischemic attack" symptoms.  
 
An August 2002 private treatment record shows that the 
veteran was seen for complaints assessed as bilateral carpal 
tunnel syndrome.

A November 2002 private treatment record noted that the 
veteran reported on her episode of syncope and possible 
transient ischemia attack.  She indicated that she had not 
had anything to eat at the time of the attack, and that for 
several days after the episode she felt lightheaded and 
disoriented.  The veteran also reported that she had had 
episodes of visual symptoms for the past two years, with 
episodes of a loss of sight in the left eye, which would last 
only a few seconds.  On neurological examination, symptoms 
were significant in that the veteran walked with a limp, had 
decreased grip strength on the right, but Tinel's was 
negative.  She had decreased vibratory sensation in the feet.  

After examination the report contains an impression of (1) 
Episode of syncope.  This is a very unusual description and 
is almost suggestive of a seizure by the fact that she was 
confused afterwards...  A different diagnosis would, of course, 
include cardiovascular syncope or a transient ischemia 
attack.  (2) Episodes of transient visual disturbances, 
transient ischemia attacks, perhaps, although dry eyes 
possibly cause some of these symptoms.  The treatment 
provider noted that the veteran was a poor historian and it 
was difficult to obtain a good understanding of her 
description.

A February 2003 private treatment record shows that the 
veteran was seen for a follow-up visit regarding her episode 
of syncope and episodes of transient visual disturbance.  
After examination, the report contains an impression of: (1) 
Despite the previous nerve studies, which were negative for 
carpal tunnel, I believe that she does have carpal tunnel 
syndrome in both hands.  (2) Possible transient ischemic 
attacks with negative workup.

The report of a May 2004 VA examination shows that the 
veteran reported that in 1968 she was injured in a motor 
vehicle accident, resulting in a severe head laceration and 
internal head injuries, which resulted in temporary blindness 
lasting  three months.  She reported that she had no 
associated seizures, and that she has recurrent headaches 
that have been diagnosed as migraine.  These occurred once a 
week, lasting for hours to days.  She reported that she has 
associated dizziness, and that she had not had a stroke.  She 
reported that she had functional impairment of difficulty 
walking.  

After examination, in pertinent part, the report and an 
addendum to the examination report contains diagnoses of (1) 
reduced visual acuity; (2) residuals of concussion with 
residual chronic intermittent dizziness and headaches; (3) 
post-concussive headaches as a residual of prior head injury.

A July 2005 VA treatment record contains an assessment that 
the veteran had benign paroxysmal vertigo.  The treatment 
provider noted that the veteran had had previous computed 
tomography examinations that did not show any abnormalities.

At a video-conference hearing in April 2006, the veteran 
testified before the undersigned regarding the claimed 
residuals due to traumatic brain injury in service.  

The report of a June 2008 VA examination shows that the 
veteran reported current symptoms of constant daily headache 
and dizziness, which she attributed to a head injury she 
experienced in service.  She reported that at the time of the 
head injury, she was knocked unconscious for a short time.  
She reported that she was treated for a laceration in the 
left frontal scalp that was sutured, that X-rays were normal.  

She reported that she returned to duty after that, but that 
four days later she had an episode of total blindness for 
three weeks.  The examiner noted that on review of the 
medical records he could find no evidence of any sudden loss 
of vision that persisted for three weeks.  The examiner noted 
that private medical records of March 2008 showed that the 
veteran reported a history at that time of constant headaches 
for the previous 18 months.  The examiner noted that there 
was no evidence of complaints of headaches during service.  

After examination, in pertinent part, the report contains the 
following diagnoses:
 
(1) The veteran does not have benign positional vertigo.  
There is nothing in the veteran's history to suggest 
that diagnosis and nothing on history taking today that 
indicates the presence of benign positional vertigo.  In 
fact, the veteran does not have symptoms consistent with 
vertigo at all.
  
(2) Chronic daily headaches.  No specific diagnosis has 
been established in this veteran regarding the 
headaches.  There is some indication that the headaches 
may be psychogenic in origin as she does have a very 
strong history of depression and anxiety.  It is this 
examiner's opinion that the current headache has no 
relationship whatsoever to the veteran's head injury she 
sustained in December 1968 at age 21.  The veteran did 
not begin having headaches soon after the accident and 
no evidence in service medical records is present 
indicating that the patient did have posttraumatic 
headaches.  Even if the veteran did have posttraumatic 
headaches, that type of headache disappears after a year 
or so.  In addition, there is no structural abnormality 
in the brain as evidenced by repeated MRI brain scans in 
evaluation of her headaches.

(3) There is no evidence in the medical records or 
historically that the veteran has ever had strokes or 
documented amnesia related to any of these so-called 
strokes.  It is very interesting that the veteran 
claimed that she was amnesic for a period of six months 
in association with what she thought was her first 
stroke.  During that time, however, she carried on her 
life normally namely working, cooking, driving, cleaning 
her house and caring for her children.  This strongly 
suggests the likelihood of an underlying psychogenic 
process.  As far as the second and third possible 
strokes are concerned, there is no evidence whatsoever 
in the medical records or historically to support the 
diagnoses of second and third strokes.

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for residuals of a 
traumatic head injury, claimed to include dizziness, vision 
problems, and headaches.  The service treatment records show  
that the veteran was treated only on one occasion for a 
laceration of the forehead on the left side, receiving 
sutures at that time.  A radiographic report at that time 
shows that a skull series examination was within normal 
limits.  There is no indication in the service medical 
records of later inservice treatment; or of an extended 
period of blindness or amnesia in service following the 
injury.  Notably during the ETS examination, the veteran 
reported that she had not had dizziness or fainting spells, 
loss of memory or amnesia, or periods of unconsciousness.

There is also no evidence of any claimed residual of 
traumatic head trauma within the first year after service so 
as to warrant service connection on the basis of the relevant 
regulatory presumption.  See 38 C.F.R. §§ 3.307, 3.309.

In fact, the earliest medical evidence after service showing 
treatment for conditions claimed by the veteran to be 
residuals of inservice head trauma, is found in medical 
records in 2001, 32 years after separation from service. 
 Post-service medical records showing no indication of any 
conditions claimed as residuals, is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

The treatment records beginning in 2001, which show some 
symptoms claimed by the veteran to be linked to the inservice 
traumatic head injury, include medical evidence of concurrent 
conditions including hypertension and hypocholesterolemia.  
None of these treatment records after service contain an 
opinion or evidence otherwise that tends to link any claimed 
condition to service as residual of traumatic head injury 
during service.  

The examiner at the May 2004 VA examination concluded with 
diagnoses indicating that claimed dizziness and headaches 
were residuals of a concussion.  To the extent that this 
opinion favors the veteran's claim, however, it does not 
appear that the opinion was based on a history as reflected 
in the medical records on file, or that the examiner even had 
access to those records.  Rather, in making the opinion 
implied in the diagnosis, the examiner noted a history that 
after the inservice injury the veteran had had temporary 
blindness lasting three months; a symptomatology which is 
completely absent in the evidence of record.  

More probative evidence is contained in the report of the 
June 2008 VA examination, which clearly shows that the 
examiner carefully considered the history of the medical 
evidence of record.  After doing so and examining the 
veteran, that examiner concluded in essence that the veteran 
did not have residuals of traumatic head injury in service.  
The Board finds the opinion contained in that report, as 
discussed above, to be more probative and cogent on the 
question at hand.

The veteran essentially claims that she has residuals of a 
traumatic head injury in service.  These assertions, standing 
alone, however, are insufficient to establish service 
connection for the claimed disorder.  Though the veteran is 
competent to describe associated symptoms, she is not 
qualified to make a diagnosis or opinion as to etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
See also Charles v. Principi, 16 Vet. App. 370 (2002) 
(providing that ringing in the ears is capable of lay 
observation). 

In short, the preponderance of the competent medical evidence 
is against the veteran's claim that she has chronic residuals 
of a traumatic head injury in service.  The preponderance of 
the evidence is against her claim that any current chronic 
condition is causally connected to service to include as 
residual to a traumatic head injury.  In sum, the 
preponderance of the evidence is against the claim for 
service connection for residuals of a traumatic head injury, 
to include dizziness, vision problems, and headaches.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a traumatic head injury, 
to include dizziness, vision problems, and headaches, is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


